Our attention is called to the fact that, by an amendment to the original bill, the full effect of which was overlooked, complainant has placed its entire telegraph line between Montgomery and the Mississippi state boundary in the same condition with respect to its ownership and use, and status under the lease contract with respondent, with the result that the exceptional treatment accorded in the opinion and decree to the short section between Hurricane and Mobile was erroneous, and must be corrected in accordance with the present state of the pleadings.
Complainant must, therefore, as a condition to relief, surrender the entire line south of Montgomery, and is not entitled to injunctive relief as to any portion thereof, which includes the Hurricane-Mobile section.
The decree will be corrected in accordance therewith.